Citation Nr: 1519379	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include on a secondary basis.

2.  Entitlement to service connection for a right hip disability, to include on a secondary basis.

3.  Entitlement to service connection for a stomach disorder, to include on a secondary basis.

4.  Entitlement to a rating in excess of 30 percent for major depressive disorder prior to June 13, 2012, and in excess of 50 percent from that date.

5.  Entitlement to a rating in excess of 30 percent for status post right knee replacement.

6.  Entitlement to a compensable rating for right knee scar.

7.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2014).

8.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 (2014).

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 2003.  She also had a period of active duty for training from March to July 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2013 statement of the case reopened a claim for service connection for a low back disability, and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of service connection for a stomach disorder and entitlement to a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on her part is required.  


FINDINGS OF FACT

1.  An unappealed May 2006 determination denied the Veteran service connection for a low back disability finding, in part, that such disability was not shown.

2.  Evidence received subsequent to the May 2006 determination does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability.  

3.  The Veteran is not shown to have a right hip disability.

4.  Throughout the appeal period, the Veteran's major depressive disorder was productive of reduced reliability and productivity, but at no time resulted in deficiencies in most areas or in total occupational and social impairment.

5.  The Veteran's right knee disability is manifested by no more than slight limitation of motion and pain, with no evidence of weakness.

6.  The Veteran's right knee scar is superficial and measures 22 x 2 centimeters.  It is not painful or unstable, and is not shown to cause separate functional limitation.

7.  The Veteran was not in need of convalescence for her right knee as of April 1, 2009.

8.  The Veteran was hospitalized by the VA for her service-connected psychiatric disability in July 2009 for a period of less than 21 days.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received, so the claim of service connection for a low back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A right hip disability was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  A rating of 50 percent, but no higher, for major depressive disorder is warranted from September 18, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

4.  A rating in excess of 30 percent for status post right total knee replacement is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5055, 5261, 5262 (2014).

5.  A compensable rating for right knee scar is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 7804, 7805 (2014).

6.  The criteria for a temporary total rating or an extension of a temporary total rating under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

7.  The criteria for a temporary total rating under 38 C.F.R. § 4.29 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April, July, November and December 2009, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The November 2009 letter complied with the notice requirements for claims involving new and material evidence set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private, Social Security Administration and VA medical records have been secured.  She was afforded adequate VA examinations.  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that the spine, musculoskeletal system and abdomen and viscera were normal on examination in August 2003.

A May 2006 rating decision denied service connection for a low back disability.  It was indicated the service treatment records did not show any injury to the low back during active service, and there was no evidence of a low back disability that could be attributed to service.

A right total knee arthroplasty for right knee post-traumatic degenerative joint disease was performed at a private facility in February 2008.

An April 2008 rating decision assigned a 100 percent rating for residuals of a right knee injury with traumatic arthritis, status post total knee replacement for the period from February 21, 2008, through March 31, 2009.  Thereafter, a 30 percent rating was assigned, effective April 1, 2009.  

In a February 2009 statement, a VA psychiatrist wrote that the Veteran was diagnosed with mood disorder, not otherwise specified, and that she was followed regularly in the mental health clinic.  She was on medication for this condition.  The physician wrote that the Veteran's symptoms were exacerbated by a stressful work environment, extreme time demands and the requirements of her job.  It was the opinion of her providers that reassignment to a less stressful position would benefit all concerned.  He added that her symptoms had worsened with the increased stress at her current place of employment.

In a statement dated March 2009, the Veteran submitted a claim for an increased rating for her psychiatric disability.

VA outpatient treatment records show the Veteran was seen in a VA mental health clinic in February 2009.  Her mood was fair and her affect congruent to her mood.  She was alert and oriented times four.  Her thought processes were logical and coherent without evidence of psychosis.  There was no looseness of associations.  She denied audio or visual hallucinations, and there were no delusions or paranoid ideations.  No suicidal or homicidal ideation was present.  The Veteran reported continued stressful feelings, mainly job related.  Her sleep was better at times, but she had difficulty at times.  The impression was mood disorder, not otherwise specified, stable.  The Global Assessment of Functioning score was 55.

On April 2009 VA psychiatric examination, the Veteran reported frequent crying spells.  When asked about suicidal ideation, she stated she gets to the point where she wants to give up.  She related she had felt depressed more days than not for more than two years.  She felt more helpless than worthless.  She was isolated and avoided people.  It was noted she had work experience as a receptionist and cashier.  On mental status evaluation, she was appropriately groomed.  She was alert and oriented.  There was no flight of ideas or looseness of associations.  She maintained good eye contact.  She described her mood as "kind of down."  Her affect was restricted and she was slightly tearful on a couple of occasions.  She denied suicidal or homicidal ideation and audio or visual hallucinations.  She stated she felt paranoid at times.  The impressions were major depressive disorder, moderate and dysthymic disorder.  The Global Assessment of Functioning score was 55.  The examiner commented that the Veteran had moderate to severe impairment in industrial and social functioning.

On VA joints examination in April 2009, the Veteran reported intermittent aching on the lateral aspect of her right knee.  She stated she had flare-ups daily with swelling whenever she walked more than six hours or stood for more than 15 minutes.  An examination showed a well-healed, 19.3 cm. scar on the knee.  There was swelling in the inferior medial aspect.  Tenderness was elicited on palpation of the lateral femoral condyle.  Range of motion was from 0 to 100 degrees, with grimacing at the end of the range.  Passive flexion increased to 110 degrees.  After repetition, extension remained full and nonpainful, and flexion decreased to 90 degrees with painful hamstring muscle cramping at the end of the range.  There was no ligamentous instability, and McMurray's test was negative.  The diagnosis was status post right total knee replacement.  The examiner stated that during a flare-up, the Veteran could have further limitations in her right knee range of motion and an increase in her right knee pain affecting her functional capacity.   The examiner could not estimate this additional functional loss during a flare-up without speculation.

An April 2009 rating decision increased the rating assigned for the Veteran's major depressive disorder to 30 percent, effective September 18, 2008.

The Veteran was seen in a VA outpatient treatment clinic in June 2009.  She stated her depression was worse with insomnia and anxiety.  She indicated she had significant work stress and could not function there.  On mental status evaluation, she was alert and cooperative.  Her affect was depressed.  There was no suicidal or homicidal ideation.  The impression was mood disorder, not otherwise specified, by history.  

In June 2009, a VA physician stated the Veteran was unable to work at that time.  Her return to work was to be determined.  

A VA registered nurse wrote in June 2009 that it was the recommendation of the Veteran's treatment team that she would need time off from her job for an indefinite period. 

The Veteran was hospitalized by the VA from July 8, 2009 to July 13, 2009.  When admitted, she was distraught, upset and fearful she might harm her supervisor.  She related a series of problems at work, and that things had worsened recently.  Her medications were changed and she showed rapid improvement.  Any thoughts of harming her supervisor resolved.  An examination on the day prior to her hospital discharge shows the Veteran was cooperative.  Her mood was euthymic.  Her thought processes were logical, coherent and goal-directed.  There were no delusions, hallucinations or signs of psychosis.  She denied suicidal or homicidal ideation.  The diagnoses were depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The Global Assessment of Functioning score was 65.

On August 2009 VA examination of the spine, the examiner noted he reviewed the claims folder.  He indicated that a review of the service treatment records and of medical records following service showed no treatment or diagnosis of a low back or right hip condition.  The Veteran related she had told her surgeon about having pain in her low back and right hip.  She said X-rays showed arthritis.  An examination showed some limitation of motion of the low back.  On range of motion testing of the right hip, the Veteran complained of back pain.  X-rays of the low back and right hip were unremarkable.  The impressions were subjective complaints involving the low back and right hip without objective evidence of pathology.  The examiner commented that based on a review of the Veteran's records, a physical examination and the X-rays, it was not as likely as not that the Veteran's low back and right hip complaints are the direct and proximate result of the right total knee replacement.  The examiner noted the Veteran demonstrated no evidence of non-physiologic responses during the examination, and that loss of motion could be due to a variety of causes, such as age-related, body habitus, structural abnormalities, muscle spasms or voluntary restraint.

VA outpatient treatment records show the Veteran was seen in August 2009 and her mood was euthymic.  She was slightly anxious.  Her thought processes were logical and coherent, without evidence of psychosis.  She denied audio or visual hallucinations, and did not express delusions or paranoid ideations.  There was no suicidal or homicidal ideation or psychomotor agitation.  The Veteran indicated she had been feeling a little better since she was off work, but continued to have a depressed mood occasionally.  She had limited socialization and interests.  The impression was mood disorder, not otherwise specified, stable.  The Global Assessment of Functioning score was 50.  Similar findings were present in November 2009.  She stated at that time she was having more difficulty sleeping.

On December 2009 VA scars examination, the Veteran had a 22 x 2 cm. scar running through the right knee.  The scar had normal pigmentation, and was smooth, flat, superficial and stable.  There was no adherence to the underlying tissue.  The texture of the scar was normal with that of the surrounding skin.  The Veteran denied pain of the scar.  It did not present any limitation of motion.  There was no muscle loss due to the scar and no disfigurement.  The diagnosis was status postoperative right total knee replacement with stable scar.  The scar did not cause any functional limitation.  

A VA examination of the joints was conducted in December 2009.  The Veteran reported she used Aleve to control her right knee pain.  She stated she had intermittent aching on the lateral aspect of the right knee.  Flare-ups occurred with swelling daily when sitting for more than six hours, standing for more than 15 minutes or walking more than one mile.  An examination showed there was slight swelling involving the entire knee, but no increased warmth.  Tenderness was elicited on palpation of the lateral femoral condyle.  Extension was 0 degrees, and non-painful.  Flexion was from 0 to 90 degrees with moaning from 60 to 90 degrees.  The range of motion did not change with repetition.  Passively, flexion did not change due to marked muscle guarding.  There was no apparent ligamentous instability.  The diagnosis was status post right total knee replacement.  The examiner commented that during a flare-up, the Veteran could have an increase in her right knee pain affecting her functional capacity, but she could not estimate the additional functional loss without speculation.  

On VA psychiatric examination in January 2010, the Veteran reported she cried for no reason.  She became upset easily and tried to stay by herself.  She thought people were trying to hurt her and she heard people talking when nobody was there.  Her symptoms were present daily.  On mental status evaluation, the Veteran's appearance was normal and she was well-dressed and groomed.  Her behavior was within normal limits.  Eye contact was poorly maintained.  Her mood was decreased and her affect mildly labile.  Thought processes were linear and thought content unremarkable.  She gave a history of suicidal ideation, with intent to keep herself safe, but it was not present on examination.  No evidence of a psychosis was seen.  Her memory was adequate.  Insight and judgment were reduced. The impression was major depression.  The Global Assessment of Functioning score was 70.  The examiner commented that the Veteran's symptoms of depression were mild enough so that she could engage in physical and sedentary employment.  She had some symptoms of anxiety, but did not meet the full criteria for a diagnosis.  The level of functional impairment attributed to depression was mild.  It interfered with her ability to perform employment because of poor concentration fatigue and depressed mood.  The examiner added that she had mild impairment in employment and social functioning due to depression.  

The Veteran was hospitalized by the VA from March to April 2010.  She presented to the emergency room with suicidal ideations.  She stated she felt overwhelmed, noting she had multiple stressors.  Her complaints of suicidality resolved over several days, but she also complained of hallucinations.  An examination prior to discharge shows she was alert.  Her mood was euthymic or mildly depressed.  Thought processes were logical, coherent and goal-directed.  She denied suicidal or homicidal ideation and audio or visual hallucinations.  She stated she had heard voices the previous night, but no other recent problems were reported.  The diagnosis was depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 65.

VA outpatient treatment records show the Veteran was seen in May 2010.  She presented crying and was visibly upset.  She exhibited poor concentration and attention.  She reported contact with friends and family, but had no interest in meeting new friends, and she had been more socially withdrawn the previous week and seemed to have no interest in doing anything.  An examination showed her mood was sad, with a congruent/flat affect.  She denied audio or visual hallucinations, and there was no suicidal or homicidal ideation.  The diagnosis was major depressive disorder, and the Global Assessment of Functioning score was 48.  Her mood was good in August 2010.  She was noted to be doing fairly well.  The Global Assessment of Functioning score was 50.  She was again noted to be doing fairly well in December 2010.  Her mood was good, and she was alert and oriented times four.  There were no audio or visual hallucinations or suicidal or homicidal ideation.  The Global Assessment of Functioning score was 65.  The findings were essentially the same in March 2011.  She stated she still had ups and downs with her mood, but overall, felt improved. The impression was major depressive disorder.  The Global Assessment of Functioning score was 65.

The Veteran was seen in a VA outpatient treatment clinic in November 2011, about six weeks after she had been involved in a motor vehicle accident in which she struck her right knee on the dash of the car.  An examination revealed the knee was functioning well.  Most of her pain was in the patellofemoral region.  In February 2012, she reported some residual anterior knee pain when climbing or descending stairs.  An examination disclosed some tenderness to anterior compression of the patella through range of motion.  She had full range of motion and a stable knee.  She was neurovascularly intact distally.  

On VA psychiatric examination on June 13, 2012, the Veteran reported tearfulness, depression and suicidal ideation in the past.  On examination, she had a depressed mood, chronic sleep impairment, mild memory loss and mood disturbance.  It was noted she had difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and she was unable to establish and maintain effective relationships.  She was not anxious or suspicious and had no panic attacks.  She did not have impaired judgment, impairment of thought processes, suicidal ideation, obsessional rituals, delusions, hallucinations or neglect of personal appearance and hygiene.  The diagnosis was major depressive disorder.  The Global Assessment of Functioning score was 51.  The examiner concluded the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although she was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She added that the findings were indicative of moderate impairment.  

The Veteran was afforded a VA examination of the right knee in July 2012.  She stated she had right knee pain if she stood too long or had to walk too far.  She described having flare-ups of right knee pain two to three times a week.  She took anti-inflammatory medication daily.  No locking or giving way was reported.  She was unable to kneel on the knee.  An examination showed that range of motion was from 0 to 105 degrees, with pain at 105 degrees.  There was no pain on extension.  There was no additional limitation of motion following repetitive use testing. Muscle strength testing was 5/5.  There was no joint instability or evidence of recurrent subluxation or dislocation.  The surgical scar was not painful or unstable.  The diagnosis was right total knee arthroplasty.  

	New and material evidence 

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the veteran's petition to reopen her claim of service connection must be denied because the evidence submitted since the last final decision is not "new and material."  To the extent that any of the post-1989 evidence can properly be considered "new," it is not "material" because it is not probative of the issue of service connection.  While the Veteran maintains that her current back disorder can be attributed to service or a service-connected disability, the new evidence of record does not contain any competent medical opinion which would tend to establish a causal nexus between a current back disorder and military service or a service-connected disability.  

The additional evidence received since the May 2006 determination includes an August 2009 VA examination of the spine which gave an impression of subjective complaints of the low back without objective evidence of pathology.  X-rays of the low back were noted to be unremarkable.  The examiner noted that a review of STRs showed no low back treatment; a review of VA treatment records showed no treatment or diagnosis of a low back condition; and the VA problem list did not reflect a low back disorder.  

As new and material evidence has not been submitted, the claim to reopen must be denied.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran argues she has a right hip disability due to her service-connected right knee replacement.  The evidence of record fails to demonstrate that she has a current disability of the right hip.  The Board acknowledges that the Veteran reported she had back pain on moving her hip.  The examiner concluded that there was no pathology of the right hip.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for a right hip disability must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Major depressive disorder 

A 100 percent rating is warranted for major depressive disorder with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9434.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

The initial question is whether a rating in excess of 30 percent is warranted for major depressive disorder prior to June 13, 2012.  

When examined by the VA in April 2009, the Veteran acknowledged there were times she felt she wanted to give up.  However, no suicidal ideation was present on examination at that time.  While she was tearful and down at times, she had no audio or visual hallucinations.  Her grooming was appropriate.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55 and indicated that the Veteran's psychiatric disability resulted in moderate to severe impairment in social and industrial functioning.  

The VA medical records, to include outpatient treatment records and hospital reports suggest some fluctuation in the severity of the Veteran's psychiatric disability.  As noted above, the Veteran was hospitalized in July 2009 with a concern she could harm her supervisor.  The Veteran reported a history of suicidal ideation in during the January 2010 VA psychiatric examination.  Although the examination showed she was not suicidal, her insight and judgment were reduced.  The examiner believed she had only a mild impairment of social and industrial functioning.  A few months later, the Veteran was again admitted to a VA hospital with suicidal ideation due to multiple stressors.  

The RO assigned a 50 percent evaluation based on the findings of a June 2012 VA psychiatric examination.  That examination demonstrated the Veteran had chronic sleep impairment, a depressed mood and mood disturbance.  The examiner commented the Veteran's impairment was moderate.  GAF was 51.  The Board concedes there has been great variation in the Global Assessment of Functioning scores that have been assigned, ranging from 48 to 70.  While it was concluded she had only a mild impairment following the January 2010 VA psychiatric examination, her impairment was characterized as moderate to severe in April 2009 and moderate following the June 2012 VA psychiatric examination.  Further, GAF scores were similar at the time of both examinations:  55 at the time of the 2009 VA examination and 51 at the time of the 2012 VA examination.

Under the circumstances, resolving all reasonable doubt in the Veteran's favor, the Board concludes that her psychiatric disability warrants a 50 percent rating throughout the appeal period.  However, there is no basis for a rating in excess of 50 percent at any time during the appeal period.  She does not have panic attacks, her suicidal ideation has been expressed on rare occasions, and there is no indication at any time of obsessional rituals or neglect of her personal appearance.  Thus, a rating in excess of 50 percent for major depressive disorder is not warranted for any period on appeal.

The psychiatric disability picture presented is one consistent with no more than reduced reliability and productivity.  Consequently, a rating of 50 percent for major depressive disorder is warranted for the period on appeal.

	Right total knee replacement 

A 100 percent evaluation may be assigned for knee replacement (prosthesis) for 1 year following implantation of prosthesis.  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  38 C.F.R. § 4.71s, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board notes there is no indication of nonunion of the tibia and fibula and thus Diagnostic Code 5262 does not apply.

The Veteran asserts a higher rating is warranted for her right knee disability.  The Board concedes that the VA examinations have confirmed there is limitation of motion of the right knee.  The April 2009 VA examination showed that range of motion of the right knee was 0 to 100 degrees, with a slight reduction following repetitive motions.  She was noted to moan from 60 to 90 degrees of flexion on the December 2009 examination.  The most recent VA examination of the right knee, conducted in July 2012, demonstrated that range of motion was from 0 to 105 degrees, with no additional limitation of motion following repetitive motions.  Thus, these examinations establish that there is only limitation of flexion, and it is not to a compensable degree.  The Veteran has full extension.  There is no clinical evidence of severe pain on motion or weakness of the right leg.  Thus, while there is pain on motion, there is no basis on which a higher rating may be assigned.  

The Veteran is competent to report symptoms she experiences, including pain and limitation of motion, and the Board finds her to be credible.  However, her own reports do not satisfy the schedular criteria for a rating in excess of 30 percent for status post right total knee arthroplasty.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for psychiatric right total knee replacement.

	Right knee scar

A 10 percent rating may be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

A 30 percent rating may be assigned for five or more scars that are unstable or painful.  A 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 10 percent rating may be assigned for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.

Scars may also be rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Code 7805.

The right knee scar measured 22 x 2 centimeters and is superficial.  The examinations have not shown any disfigurement or muscle loss attributable to the scar.  In addition, the scar does not result in any functional limitation.  

The Veteran is competent to report symptoms she experiences, including pain, and the Board finds her to be credible.  The Board acknowledges the Veteran claims the scar is painful.  The December 2009 VA examination shows she denied any pain of the scar.  Similarly, the July 2012 examination demonstrated that the scar was not painful or unstable.  Thus, the Board concludes that the findings on examination are of greater probative value than the Veteran's allegations regarding the scar.  Her own reports do not satisfy the schedular criteria for a compensable for the right knee scar.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for a right knee scar.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's major depressive disorder, status postoperative right total knee replacement or right knee scar are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

	Temporary total rating 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major joint or more.

A total rating under this section will require full justification on the rating sheet and may be extended as follows:

Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1) (2) or (3) of this section.  38 C.F.R. § 4.30(b).

As noted above, the Veteran underwent a right total knee arthroplasty at a private facility in February 2008.  Thereafter, the RO assigned a 100 percent rating for the period from February 21, 2008, through March 31, 2009.  This rating was assigned pursuant to Diagnostic Code 5055.

The Veteran argues she still needed convalescence for the right knee after the schedular 100 percent rating was terminated, and the 30 percent rating was assigned, effective April 1, 2009.  She claims she could not walk or stand.  Under 38 C.F.R. § 4.30, if a temporary total rating is to be assigned, it is from the day of hospital discharge or outpatient treatment.  In this case, the Veteran's surgery was performed in February 2008.  In any event, the appellant's allegations regarding the condition of her right knee are contradicted by the findings recorded on the April 2009 VA examination.  As described above, the Veteran had no more than mild limitation of motion, and there was no indication of any instability.  There is no indication in the record that as of April 1, 2009, the Veteran had severe postoperative residuals or that her knee was in a cast, necessitating any additional convalescence.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for a temporary total rating, or extension thereof, under the provisions of 38 C.F.R. § 4.30 based on her surgery in February 2008.

The Veteran also argues that she is entitled to a temporary total rating under 38 C.F.R. § 4.29.  While it is true she was hospitalized by the VA for her service-connected psychiatric disability in July 2009, she was an in-patient for approximately six days.  Under 38 C.F.R. § 4.29, a temporary total rating may only be assigned for hospitalizations exceeding 21 days.  (The Veteran was awarded a temporary total rating under 38 C.F.R. § 4.29 for her hospitalization from March to April 2010.)  Since the July 2009 hospitalization was for less than 21 days, there is no basis on which her claim may be allowed.  She has not referred to any other period of VA hospitalization.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  


ORDER

New and material evidence has not been received, and the claim for service connection for a low back disability is not reopened.  

Service connection for a right hip disability is denied.

A rating of 50 percent, but no higher, for major depressive disorder is granted throughout the period on appeal, subject to the governing law and regulations pertaining to the payment of monetary benefits.  

A rating in excess of 30 percent for status post right total knee arthroplasty is denied.
`
A compensable rating for right knee scar is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.29 is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.30 is denied.


REMAND

The Board finds that further development is needed for proper adjudication of the claims of service connection for a stomach disorder.  

The August 2009 VA digestive examination concluded that the Veteran's gastroesophageal reflux disease was not caused by the medication she took for her right knee disability.  

The Veteran argues that her stomach conditions were caused by her service-connected right knee disability.  It is significant to point out that claims for secondary service connection must consider both direct causation and whether the service-connected disability aggravated the claimed disorders.  The opinion in this case only addressed causation.  

In view of the development regarding the Veteran's claim for service connection, the issue of entitlement to a TDIU rating is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA (and private, if applicable) treatment records. 

2.  Please arrange for a VA examination to determine the nature and etiology of any stomach disorder.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any current stomach disability was aggravated (permanently worsened the underlying disorder beyond its normal course) by the medications taken for the Veteran's right knee disability.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


